—Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered December 9, 1996, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the first degree and criminal possession of a weapon in the fourth degree, and sentencing him to concurrent terms of 17V2 years to life and 1 year, respectively, unanimously affirmed.
Defendant’s complaints concerning the court’s charge are unpreserved for appellate review and we decline to review them in the interest of justice. Were we to review these claims, we would find that the charge, as a whole, conveyed the correct standards to the jury, and that defendant was not prejudiced by the absence of a circumstantial evidence charge. Concur— Nardelli, J. P., Wallach, Rubin and Williams, JJ.